Atkinson, J.
1. Generally in passing upon the right of a defendant to remove a case from the State Courts to the Federal Courts under § 28 of the Judicial Code (5 Fed. Stat. Ann. (2d ed.) 16, § 28), the State court will look alone to the allegations of the original petition in the case; but if, after the defendant has filed a petition to the State court for removal of the cause pending in that court, the plaintiff appears and files an answer which admits facts alleged in the petition that are material upon the question of removal, or makes allegations of additional facts material to be considered on such question, the court will take into consideration the facts so admitted or alleged.
2. The substance of the record in this case shows a controversy between the plaintiffs, one of whom is a resident of this State and the other a resident of the Republic of Cuba, and certain defendants who are residents of the State of Louisiana. The controversy is as to existence of a debt, and validity of a deed purporting to convey realty located in Georgia as security for the debt, and validity of a power of sale contained in the deed; also as to the right of the non-resident defendants, as holders of the security deed, to enforce collection of the debt. The substantial matters involved are such as that all the rights between the plaintiffs and the non-resident defendants with respect thereto can be settled, and appropriate relief afforded by the Federal court, without the necessity of any other party.
(a) A resident defendant, who was merely seeking, by appointment of the non-resident defendants, to exercise a power of sale contained in the deed, the exercise of which power it was sought to enjoin, had no interest in the subject of controversy, and was not a necessary party in the Federal court to enable the plaintiffs to obtain in the State court all the substantial relief with respect to the property which they were seeking.
(b) The ease differs on its facts from Caro Realty Co. v. Blumenthal, ante, 51, a suit to require production of papers and cancellation of a cloud upon title, in which one of the non-resident defendants, who did not join in the application for removal, held physical possession of the papers in the nature of a trust for plaintiff and his codefendant (the petitioner for removal), and would not surrender possession to the plaintiff after the purposes of the trust had been accomplished, without consent of his eodefendant, and the latter would not give such consent.
*55No. 5873.
February 25, 1928.
3. The judge did not err in granting the petition for removal.

Judgment affirmed.


All the Justices concur.

Hinton Booth, for plaintiffs.
Lewis A. Mills, Henry McAleer, and G. S. Johnston, for defendants.